DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Response to Amendment
This action is in response to the RCE filed on 08/18/2022. The amendments filed on 07/13/2022 have been entered. Accordingly Claims 1-7, 9-14, 16-18 and 20 are pending. Claim 15 and 19 have been cancelled. 

Claim Objections
Claim 13 is objected to because of the following informalities: limitation “…collecting data relating to the manual operation of the ultrasound probe the analyzing step…” is missing a descriptor between “probe” and “the analyzing”. Examiner is interpreting this limitation as being similar to analogous claim 12 limitation and will interpret the limitation as,  “…collecting data relating to the manual operation of the ultrasound probe during the analyzing step…”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deep learning network” in claims 1 and 12-13.
**Examiner Notes, the first instance in which the limitations were recited are mentioned in the 112(f) analysis, this is not a comprehensive list of every instance the limitations are mentioned in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-14, 16-17 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 1 and 12-13 limitation “a deep learning network”, without providing sufficient information in the claim, specification or drawings to clearly understand what the structure is and what is the true intended usage of the structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-14, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, it is unclear the connection between the receiving and collecting steps. It is unclear the collected data received by the deep learning network. It is unclear if the data used is from the scanning, identifying or navigating or which combination of collected data.
Regarding Claims 1 and 12-13, it is unclear what aspect of the anatomical object is the deep learning network being  “configured to learn”. It is unclear if the learning is of the anatomical object as a whole or certain aspects of the object, this is not made clear from Specification [0030]. It is unclear the algorithm and specifics of the algorithm utilized for performing the receiving and learning for the limitation “receiving, via a deep learning network, the collected data, the deep learning network configured to learn the anatomical object…”. 

	Claim 14, the limitation “…wherein collecting data relating to the manual operation of the ultrasound probe anatomical object further comprises…” is unclear. It is unclear what the phrase “the manual operation of the ultrasound probe anatomical object” is referring to. It is unclear the connection of the probe operation to the anatomical object.
Claim 16, unclear if the “tilt angle of the probe” that is being monitored in the disclosed limitation(s) is the same “tilt angle” as that disclosed in claim 13 for holding the probe.  


Claim limitation: “deep learning network” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The function of “configured to learn”  disclosed in claims 1 and 12-13 can be performed using various algorithmic means and processes that include online and offline system methods, “deep learning network” does not provide sufficient structural context to perform the functional language. 
Therefore, claims 1-7, 9-14, 16-18 and 20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan et. al. (U.S. 5906578, May 25, 1999)(hereinafter, “Rajan”) in view of Kang et. al. (U.S. 20160157831, June 9, 2016)(hereinafter, “Kang”).
Regarding Claim 1, Rajan teaches: A method for scanning, identifying, and navigating at least one anatomical object of a patient via an imaging system (Fig. 2), the method comprising: 
 During manual operation of a probe of the imaging system by an operator (column 4, lines 28-31), scanning (column 4, lines 3-10), identifying (column 4, lines 3-24) and navigating (column 4, lines 25-36) the anatomical object via the probe (column 1, lines 13-18;column 2, lines 43-54);  5 
collecting data relating to the manual operation of the probe during the scanning, identifying, and navigating of the anatomical object (column 4 lines 3-24;column 4, lines 25-36);
receiving, via a deep learning network the collected data, the deep learning network configured to learn 10the anatomical object using the scanning, identifying, and navigating of the anatomical object (column 4, lines 3-24); 
generating, via the deep learning network, a probe visualization guide based on the learned anatomical object from the collected data (“…a desired image may be scanned into the computer and used as the reference image. This database can be a collection of bitmap images or vectorized images or can be embedded as trained data in a neural network or as a set of rules in a rule based or fuzzy logic expert system. In addition to image data, the database also contains data regarding the approximate position of the probe for each internal view, data regarding the cardiac cycle (e.g., diastolic, systolic, etc.), and data regarding characteristics or dimensions of each view...” (column 4, lines 10-19); “A database in computer system 30 then provides the approximate position of the probe required to obtain the short axis view of the left ventricle of the patient. Probe movement mechanism 40 then moves probe 10 to that approximate position. The image illustrated in FIG. 10 is thus obtained by imaging electronics 20. This corresponds to image acquisition step 110 in FIG. 5.” (column 5, lines 18-25); “Because the acquired image is not sufficiently similar to the reference image, computer system 30 instructs probe movement mechanism 40 to adjust probe 10. This corresponds to probe adjustment step 130 in FIG. 5. Computer system 30 stores information regarding previous positions of probe 10 and previous comparisons between the acquired image and the reference image and uses this information to determine the amount and degree of the subsequent adjustment. Once probe 10 has been adjusted, the position coordinates are stored in computer system 30, and image acquisition step 110 is then repeated and a new image is obtained for comparison. This new acquired image is illustrated in FIG. 11.” (column 5, lines 38-50));
and displaying the probe visualization guide via a user display of the imaging system, wherein the probe visualization guide provides instructions on 15how to maneuver the probe so as to locate the anatomical object (column 3, lines 57-65), and wherein the probe visualization guide generated by the deep learning network comprises at least one of one or more directions for moving the probe or a tilt angle for holding the probe (Fig. 5, column 5-6, lines 18-17).
Rajan does not explicitly teach: 25monitoring at least one of movement or applied pressure of the probe via one or more sensors during at least one of the scanning, identifying, and navigating of the anatomical object.
Kang in the field of medical imaging and probe generation guidance teaches the usage of sensors to monitor the motion movement and pressure measurement of a probe [0057-0060].
Since Rajan has the system capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the capability of monitoring at least one of movement or applied pressure of the probe via one or more sensors as taught in Kang “…to analyze a cause of a reliability of a diagnosis result of a medical image…” and “…to generate guide information of an operation of the probe…” (Kang, [0008]).
Regarding Claim 2, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan teaches: wherein collecting data relating to the manual operation of the probe  during the scanning, identifying, and navigating of the anatomical object further comprises: producing at least one of one or more images or a video of the anatomical 20object from the scanning step (column 4, lines 3-10); and storing the one or more images or the video in a memory device (column 4, lines 3-10).
Regarding Claim 3, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan teaches: further comprising: storing data collected during the monitoring in the memory device (column 4, lines 3-24; column 5 lines 40-50).
Regarding Claim 4, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan teaches further comprises monitoring a tilt angle of the probe during at least one of the scanning, identifying, and navigating of the anatomical object (column 6, lines 2-17).
Rajan does not explicitly teach: wherein monitoring at least one of the movement 30or applied pressure of the probe via one or more sensors.
Kang in the field of medical imaging and probe generation guidance teaches the usage of sensors to monitor the motion movement and pressure measurement of a probe [0057-0060].
Since Rajan has the system capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the capability of monitoring at least one of movement or applied pressure of the probe via one or more sensors as taught in Kang “…to analyze a cause of a reliability of a diagnosis result of a medical image…” and “…to generate guide information of an operation of the probe…” (Kang, [0008]).
Regarding Claim 5, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
	Rajan does not explicitly teach: wherein the generating and monitoring step are done simultaneously.
Kang in the field of medical imaging and probe generation guidance teaches the generation of images and the usage of sensors to monitor the motion movement and pressure measurement of a probe [0057-0060]. Examiner notes the steps described in Kang are being considered to be performed “simultaneously”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the capability of generating and monitoring simultaneously as taught in Kang to improve the quality of the images during the medical procedure.
Regarding Claim 6, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan teaches: further comprising determining an error between the one or more images or the video and the monitored movement of the probe (Fig. 5, column 5-6, lines 27-17).
Regarding Claim 7, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan teaches: further comprising optimizing the deep learning 5network based on the error (Fig. 5, column 5-6, lines 27-17).
Regarding Claim 9, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan does not teach: further comprising generating haptic feedback based on the deep learning network and sending the haptic feedback to probe of the imaging system.
Kang in the field of medical imaging and probe generation guidance teaches: “…the output interface 510 may output the generated guide information by using at least one of the acoustic method, the visual method, and the tactile method. For example, the output interface 510 may output guide information by using a voice, an image, vibration, texts, video, and the like.” [0074].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the generation of haptic feedback sent to the imaging system interface as taught in Kang “…to generate guide information of an operation of the probe…” (Kang, [0008]).
Regarding Claim 11, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan teaches: further comprising training the deep learning network to automatically learn the scanning, identifying, and navigating of the anatomical object (column 4, lines 3-19).
Regarding Claim 12, Rajan teaches: A method for analyzing at least one anatomical object of a patient via an imaging system (Figs. 2-4), the method comprising: 
 Analyzing the anatomical object via manual operation of a probe of the imaging system  (column 4, lines 3-24);  5 
collecting data relating to the manual operation of the probe during the analyzing step (column 4 lines 3-24; column 4, lines 25-36);
receiving, via a deep learning network the collected data, the deep learning network configured to learn 10the anatomical object using the analyzing step (column 4, lines 3-24); 
generating, via the deep learning network, a probe visualization guide based on the learned anatomical object from the collected data (“…a desired image may be scanned into the computer and used as the reference image. This database can be a collection of bitmap images or vectorized images or can be embedded as trained data in a neural network or as a set of rules in a rule based or fuzzy logic expert system. In addition to image data, the database also contains data regarding the approximate position of the probe for each internal view, data regarding the cardiac cycle (e.g., diastolic, systolic, etc.), and data regarding characteristics or dimensions of each view...” (column 4, lines 10-19); “A database in computer system 30 then provides the approximate position of the probe required to obtain the short axis view of the left ventricle of the patient. Probe movement mechanism 40 then moves probe 10 to that approximate position. The image illustrated in FIG. 10 is thus obtained by imaging electronics 20. This corresponds to image acquisition step 110 in FIG. 5.” (column 5, lines 18-25); “Because the acquired image is not sufficiently similar to the reference image, computer system 30 instructs probe movement mechanism 40 to adjust probe 10. This corresponds to probe adjustment step 130 in FIG. 5. Computer system 30 stores information regarding previous positions of probe 10 and previous comparisons between the acquired image and the reference image and uses this information to determine the amount and degree of the subsequent adjustment. Once probe 10 has been adjusted, the position coordinates are stored in computer system 30, and image acquisition step 110 is then repeated and a new image is obtained for comparison. This new acquired image is illustrated in FIG. 11.” (column 5, lines 38-50));
and displaying the probe visualization guide via a user display of the imaging system, wherein the probe visualization guide provides instructions on 15how to maneuver the probe so as to locate the anatomical object (column 3, lines 57-65), and wherein the probe visualization guide generated by the deep learning network comprises at least one of one or more directions for moving the probe or a tilt angle for holding the probe (Fig. 5, column 5-6, lines 18-17).
Rajan does not explicitly teach: 25monitoring at least one of movement or applied pressure of the probe via one or more sensors during at least one of the scanning, identifying, and navigating of the anatomical object.
Kang in the field of medical imaging and probe generation guidance teaches the usage of sensors to monitor the motion movement and pressure measurement of a probe [0057-0060].
Since Rajan has the system capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the capability of monitoring at least one of movement or applied pressure of the probe via one or more sensors as taught in Kang “…to analyze a cause of a reliability of a diagnosis result of a medical image…” and “…to generate guide information of an operation of the probe…” (Kang, [0008]).
Regarding Claim 13, Rajan teaches: An ultrasound imaging system (Figs. 2-4), comprising:  30a user display configured to display an image of an anatomical object (Fig. 3, element 50, display); an ultrasound probe (Fig. 2, element 10, probe); a controller communicatively coupled to the ultrasound probe and the user display (Figs. 2-3, element 30, computer system), the controller comprising one or more processors configured to perform one or more operations (Figs. 2-3, element 30, computer system), the one or more operations comprising:
12WO 2018/226377PCT/US2018/033117analyzing the anatomical object via manual operation of the ultrasound probe (column 4, lines 3-24);
collecting data relating to the manual operation of the ultrasound probe the analyzing step (column 4, lines 25-36); 
receiving, via a deep learning network the collected data, the deep learning network configured to learn 10the anatomical object using the analyzing step (column 4, lines 3-24); 
generating, via the deep learning network, a probe visualization guide based on the learned anatomical object from the collected data (“…a desired image may be scanned into the computer and used as the reference image. This database can be a collection of bitmap images or vectorized images or can be embedded as trained data in a neural network or as a set of rules in a rule based or fuzzy logic expert system. In addition to image data, the database also contains data regarding the approximate position of the probe for each internal view, data regarding the cardiac cycle (e.g., diastolic, systolic, etc.), and data regarding characteristics or dimensions of each view...” (column 4, lines 10-19); “A database in computer system 30 then provides the approximate position of the probe required to obtain the short axis view of the left ventricle of the patient. Probe movement mechanism 40 then moves probe 10 to that approximate position. The image illustrated in FIG. 10 is thus obtained by imaging electronics 20. This corresponds to image acquisition step 110 in FIG. 5.” (column 5, lines 18-25); “Because the acquired image is not sufficiently similar to the reference image, computer system 30 instructs probe movement mechanism 40 to adjust probe 10. This corresponds to probe adjustment step 130 in FIG. 5. Computer system 30 stores information regarding previous positions of probe 10 and previous comparisons between the acquired image and the reference image and uses this information to determine the amount and degree of the subsequent adjustment. Once probe 10 has been adjusted, the position coordinates are stored in computer system 30, and image acquisition step 110 is then repeated and a new image is obtained for comparison. This new acquired image is illustrated in FIG. 11.” (column 5, lines 38-50)); 
and displaying the probe visualization guide via the first operator via a user display of the imaging system, wherein the probe visualization guide provides instructions on 15how to maneuver the probe so as to locate the anatomical object (column 3, lines 57-65), and wherein the probe visualization guide generated by the deep learning network comprises at least one of one or more directions for moving the probe or a tilt angle for holding the probe (Fig. 5, column 5-6, lines 18-17).
Rajan does not explicitly teach: 25monitoring at least one of movement or applied pressure of the probe via one or more sensors during at least one of the scanning, identifying, and navigating of the anatomical object.
Kang in the field of medical imaging and probe generation guidance teaches the usage of sensors to monitor the motion movement and pressure measurement of a probe [0057-0060].
Since Rajan has the system capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the capability of monitoring at least one of movement or applied pressure of the probe via one or more sensors as taught in Kang “…to analyze a cause of a reliability of a diagnosis result of a medical image…” and “…to generate guide information of an operation of the probe…” (Kang, [0008]).
Regarding Claim 14, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan teaches: wherein collecting data relating to the manual operation of the ultrasound probe anatomical object further comprises: generating at least one of one or more images or a video of the anatomical object (column 4, lines 3-10); and  15storing the one or more images or the video in a memory device of the ultrasound imaging system (column 4, lines 3-10).
Regarding Claim 16, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan teaches: wherein the one or more operations further comprise monitoring a tilt angle of the probe (column 6, lines 2-17).
Regarding Claim 17, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan teaches: wherein the one or more operations further comprise determining an error between the one or more images or the video and the monitored movement of the ultrasound probe (Fig. 5, column 5-6, lines 27-17).
Regarding Claim 20, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan does not teach: further comprising generating haptic feedback based on the deep learning network and sending the haptic feedback to ultrasound probe of the imaging system.
Kang in the field of medical imaging and probe generation guidance teaches: Kang in the field of medical imaging and probe generation guidance teaches: “…the output interface 510 may output the generated guide information by using at least one of the acoustic method, the visual method, and the tactile method. For example, the output interface 510 may output guide information by using a voice, an image, vibration, texts, video, and the like.” [0074].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Rajan the generation of haptic feedback sent to the imaging system interface as taught in Kang “…to generate guide information of an operation of the probe…” (Kang, [0008]).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in view of Kang and Pagoulatos et. al. (U.S. 20170262982, EFD March 9, 2017)(hereinafter, “Pagoulatos”).
Regarding Claim 10, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan does not explicitly teach: wherein the deep learning network comprises at least one of one or more convolutional neural networks or one or more recurrent neural networks.
Pagoulatos in the field of ultrasound imaging systems and methods teaches an ultrasound image recognition module as seen in Fig. 2  where the neural network training  can be real-time recurrent  learning [0037-0040].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deep learning of Rajan to comprise one or more recurrent neural networks as taught in Pagoulatos for large data input modeling that can assume pattern dependencies of model samples. 
Regarding Claim 18, the combination of Rajan and Kang substantially teach the claim limitations as noted above. 
Rajan does not explicitly teach: wherein the deep learning network comprises at least one of one or more convolutional neural networks or one or more recurrent neural networks.
Pagoulatos in the field of ultrasound imaging systems and methods teaches an ultrasound image recognition module as seen in Fig. 2  where the neural network training  can be real-time recurrent  learning [0037-0040].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deep learning of Rajan to comprise one or more recurrent neural networks as taught in Pagoulatos for large data input modeling that can assume pattern dependencies of model samples. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-14 and 16-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4, 9,12,15 and 19 of copending Application No. 16500456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim methods and systems of an imaging system for acquisition, identification and navigation of an anatomical object. The difference lies on the controlling and maneuvering, the instant application is for a general probe while the ‘456 application specifies a probe via an articulating arm with narrower claim limitations regarding the arm. This variation is not sufficient enough to consider the applications patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Previous 112(b) rejections of the claims where withdrawn in light of filed amendments. The rejections provided in the present office action reflect the amended claims filed.
Examiner respectfully disagrees that Rajaan does not teach manual operation as recited in  amended claims 1 and 12-13. As provided in previous office action “Rajan does disclose a user intervention capability that allows manual probe override positioning…”, these paragraphs have been cited in the above office action. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), the present office action is based on a 103 rejection of Rajan in view of Kang based on Applicant’s filed amendments.
Examiner take note of Applicant’s request to hold claims 1-7 and 10-14 and 16-18 in abeyance in regards to the provisional non-statutory double patenting rejection. The rejection is provided in this action for completion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793